DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 1, line 12, add “continuously” before “adjustable”.
In claim 1, line 13, add “continuously” before “adjustable”, and “independent of the rest of the pulse” after “pedestal”.
In claim 21, line 14 after “optical pulse”, add “the temporal profile of the first portion being continuously adjustable to increase and being continuously adjustable to decrease an energy of the pedestal independent of the rest of the pulse”.
Authorization for this examiner’s amendment was given in an interview with Lonnie Holder  on 25 July 2022.
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an extreme ultraviolet light source system comprising a pre-pulse laser beam and a main pulse laser beam a temporal energy of a first part of the main pulse being adjustable to continuously increase and decrease an energy of a pedestal independently of the rest of the laser beam.
In the prior art, Tao (US 10,064,261 B2), Riggs (US 20170048959 A1) and Frihauf (US 9,755,396 B1) teach modifying an entire pulse of radiation, and Hou (US 20120092746 A1) teaches removing a pedestal using a switch, but they do not teach continuously adjusting the pedestal energy independently of the rest of the pulse.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881